   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 1 of 92 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DIGI PORTAL LLC,
                                                     C.A. NO. ______________
                      Plaintiff,
   v.                                                JURY TRIAL DEMANDED

FOURSQUARE LABS, INC.,                               PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

FourSquare Labs, Inc., and would respectfully show the Court as follows:

                                       I. THE PARTIES

        1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with its principal place of business at 101 E. Park Blvd, Suite 600, Plano, Texas 75074.

        2.     On information and belief, Defendant FourSquare Labs, Inc. (“Defendant”) is a

corporation organized and existing under the laws of Delaware, with a place of business at 50

West 23rd Street, 8th Floor, New York, NY 10010. Defendant has a registered agent at Business

Filings Incorporated, 108 West 13th St., Wilmington, DE 19801.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                 1
   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 2 of 92 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. Under the patent venue analysis, Defendant

resides only in this District. On information and belief, from and within this District Defendant

has committed at least a portion of the infringements at issue in this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is



                                                    2
   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 3 of 92 PageID #: 3




titled “Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the

‘854 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Digi Portal is the assignee of all right, title and interest in the ‘854 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘854 Patent

by Defendant.

       11.      The application leading to the ‘854 patent is a continuation of U.S. application

Ser. No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.      The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).

       13.      Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often

have to scroll through many topics not of interest to that user to get to the information of interest.

(Id. at col. 1:37-40). However, when presenting news to users, customized web pages present




                                                  3
   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 4 of 92 PageID #: 4




news that is more relevant to the requesting user than static pages because the information is

filtered according to each user’s interest. (Id. at col. 1:35-37, 40-41).

       14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to

execute a script, such as a Common Gateway Interface (CGI) script or other program to collect

the information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores

of interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

       15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it

arrives and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a

system is that the networks used by the user become clogged with data continually streaming to

the user and require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage

is that the locally stored information will become out of date as the server receives new data. (Id.

at col. 1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art




                                                  4
   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 5 of 92 PageID #: 5




of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:


                                                 5
   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 6 of 92 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 7 of 92 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or

based on information provided by the server. Exemplary demographic information is shown in

line 2 of Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code

95035, etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting

exemplary user template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                 7
Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 8 of 92 PageID #: 8




                                   8
Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 9 of 92 PageID #: 9




                                   9
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 10 of 92 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-

32). One benefit of the claimed invention that speeds up the operation of the dynamic page

generation is that the page can be stored in multiple locations that are based on the frequency by

which the user requests the customized page based on the user template. (Id. at col. 5:37-38, col.

6:49-59). Some users might choose to access their user page infrequently, while others might

choose to access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user

template is stored in a user configuration database, whereas for frequent users the user template

may also be stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to

respond to a request for a page and is more effective where the typical user makes several

requests in a short time span and then doesn’t make any requests for a long period of time. (Id.

at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at

col. 6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the

user configuration database, which can then be quickly accessed and stored in cache in the event

a user may start to access the user page quickly. (Id.).



                                                 10
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 11 of 92 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional

and non-generic features of the claimed invention which are technical improvements that make

the generation of dynamic web pages quicker, more efficient, and use less resources. By storing

the user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache,

the dynamic generation of a user customized web page is more efficient and uses less resources

of the server, database, and network, and allows for a quicker generation of the dynamic web

page thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32).

By also storing the user customized template in a user configuration database, even if the cache

is cleared, the template already exists in the database which then prevents having to regenerate a

new user customized page from a global page template using a user configuration record thus

saving database and server resources and more quickly generating the requested web page from




                                                 11
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 12 of 92 PageID #: 12




the user customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a

user customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.       Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is

generated. (Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to

Office Action) at 6). This was an unconventional way for generating a user customized template

unique to the user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office

Action) at 6).

       26.       The patents related to the ‘854 patent and sharing the same specification were

cited during the prosecution history of over 700 patents, including patents and applications

owned by companies including Google, Inc., Microsoft Corporation, Amazon Technologies,

Inc., Facebook, Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International

Corporation, Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA

Systems, Inc., Sprint Communications Company L.P., Siemens AG, AT&T Intellectual Property

I, L.P., Hewlett-Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General

Electric Company, Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and

Akamai           Technologies,      Inc.             (See      http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                12
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 13 of 92 PageID #: 13




        27.    Direct Infringement. Upon information and belief, Defendant has been directly

infringing claims 1-3 of the ‘854 patent in Delaware, and elsewhere in the United States, by

performing the claimed method, using the claimed computer-readable non-transitory medium

storing computer instructions, and/or making and/or using the claimed system at Foursquare.com

(“Accused Instrumentality”).

        28.    The Accused Instrumentality performs the step of receiving a user request for a

customized page. For example, Foursquare.com receives a user request for a user customized

page:




(E.g., https://foursquare.com/login).




                                              13
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 14 of 92 PageID #: 14




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

       29.     The Accused Instrumentality performs the step of receiving a template program

(e.g., software instructions and data used for rendering a particular user’s foursquare.com page

such as source code) that is unique to the user and based on user configuration information (e.g.,

source code will be specific to a user because the content can be modified by and/or customized

for a user). The user configuration information is supplied by the user (e.g., a user defines the

information the user’s template will display by inputting information such as the user’s location;

a user can customize the content of their templates and what will be rendered and displayed

using the templates by entering information such as the user’s location) and used to build the

template program that is unique to the user (e.g., user profile and user configuration information

is used to modify templates, create instructions, and designate appropriate data retrieval for

rendering the user’s specific page). The following screenshots demonstrate the result of the

Accused Instrumentality satisfying these limitations:




                                               14
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 15 of 92 PageID #: 15




(E.g.,

https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

         30.   For example, each user’s respective pages demonstrates that the template program

is varied so that each user can receive appropriately customized pages (e.g., the code for each

respective page is updated/adapted to pull from different resources so that the appropriate

information/data can be referenced/displayed for each user). The screenshots below show two

different template programs belonging to two respective users based on user configuration

information with the user configuration information (including user demographic information)

being supplied by the user that is used to build the template program that is unique to the user:




                                                15
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 16 of 92 PageID #: 16




First User




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                          16
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 17 of 92 PageID #: 17




Second User




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).

       31.     As another example, a user can customize their foursquare.com page by saving

various places, so that the saved places can be displayed. Below are screenshots pertaining to the

selection process.




                                               17
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 18 of 92 PageID #: 18




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)). Shown below are


                                                18
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 19 of 92 PageID #: 19




screenshots of webpages customized according to the saved restaurants of two respective users.

First User




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                                19
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 20 of 92 PageID #: 20




Second User




(https://foursquare.com/user/577226813/list/todos (for a particular user)). On information and

belief, saved places data is stored locally in cookies. The source code, which has a utility

function, is retrieved from the CDN and handles storing and retrieval from local storage or

cookie locations.

       32.     The user configuration information supplied by the user to build the template

program includes user demographic information (e.g., a user’s profile information and/or

configuration information such as the location and age, and other information). (E.g.,

https://foursquare.com/legal/privacy).

       33.     The template program is received from one of at least two locations (e.g., the data

and templates comprising a user’s page may be retrieved from a main server/disk storage), the

location determined from the frequency of the user request for the customized Foursquare.com

page (e.g., based on the frequency at which a user logs in or accesses their Foursquare.com page,


                                                 20
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 21 of 92 PageID #: 21




the data comprising the users page may be stored at a main server). On information and belief,

template information that is part of the template program is stored for less frequently accessed

files in the main storage and for more frequently accessed files in local storage on the user’s

computer. On information and belief, running the template program (page generation code, tiles,

containers, and user data) creates the customized webpage. On information and belief, when a

user signs-up or performs a login, the code takes the user template information and stores it in a

site source code that is used in logic to display various places for food, coffee, shopping, and

other site logic-based conditions. On information and belief, the user information is stored in

multiple locations, which can include, (1) at runtime, in source code with the data structure

called ContextData; (2) within browser local storage; and (3) browser cookies.




(https://cdn.branch.io/branch-latest.min.js (for a particular user)).




                                                 21
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 22 of 92 PageID #: 22




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).

        34.     The Accused Instrumentality performs the step of receiving an advertisement

selected in accordance to the user demographic information (e.g., Foursquare.com provides

advertisements to a user based on demographic information such as birthday, location, social

media username etc.). (E.g., https://foursquare.com/legal/privacy). For example, the accused

instrumentality has targeted advertising to users based on a user’s geography and interest. (Id.).

        35.     The Accused Instrumentality performs the step of executing the template program

(e.g., source code) using the selected advertisement (e.g., an advertisement selected based on a

user’s demographic information) to generate the customized page (e.g., a user’s Foursquare.com




                                                22
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 23 of 92 PageID #: 23




page with the advertisement integrated). (E.g., https://foursquare.com/a2ndcup (for a particular

user)).

          36.   The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s foursquare.com page with integrated advertisements).




(E.g., https://foursquare.com/a2ndcup (for a particular user)).

          37.   Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.



                                                23
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 24 of 92 PageID #: 24




       38.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       39.       Plaintiff incorporates the above paragraphs herein by reference.

       40.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent

is titled “Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       41.       Digi Portal is the assignee of all right, title and interest in the ‘227 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘227 Patent

by Defendant.

       42.       The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at

cover). The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       43.       The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       44.       The ‘227 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to




                                                 24
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 25 of 92 PageID #: 25




download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       45.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s foursquare.com page (“Accused Instrumentality”). (E.g.,

https://www.foursquare.com).

       46.     The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

saved places, etc.), wherein a user's user preferences indicate items of interest to that user. For

example, users can customize their location on their Foursquare.com page to find various places

for food, coffee, shopping, etc. near their location:




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                                  25
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 26 of 92 PageID #: 26




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

       47.     The following screenshots are pages for two different users that have varying

places for food, coffee, shopping displayed based upon the users’ respective locations:




                                               26
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 27 of 92 PageID #: 27




First User:




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                          27
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 28 of 92 PageID #: 28




Second User:




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).

       48.     Additionally, a user can also customize their foursquare.com page to save various

places for food, coffee, shopping, etc. near their location linked to the user’s account. The

following are screenshots pertaining to the selection process:




                                                28
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 29 of 92 PageID #: 29




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).



                                                29
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 30 of 92 PageID #: 30




       49.     The following screenshots are webpages customized saved places of two

respective users:

First User:




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                                30
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 31 of 92 PageID #: 31




Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).

       50.     On information and belief, the Accused Instrumentality performs obtaining real-

time information (e.g., various places for food, coffee, shopping, etc. and advertisements) from

information sources (e.g., foursquare.com’s servers/databases which store house various places

for food, coffee, shopping, etc. and the Google server which houses advertisements) and storing

the real-time information in a storage device (e.g., the various places for food, coffee, shopping,

etc. and advertisements will be pulled from a storage server and sent to Foursquare.com’s

web/API server so that said information can be used as input in a template program to generate a

customized page that is provided to a user).

       51.     On information and belief, the Accused Instrumentality performs the step of

combining the user preferences for the user (e.g., user location, saved places, user trends/actions)

and a template (e.g., generic template) to form a template program specific to the user. On




                                                31
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 32 of 92 PageID #: 32




information and belief, the Accused Instrumentality forms a template program (e.g., software

instructions and data used for rendering a particular user’s foursquare.com page such as source

code) that is unique to the user (e.g., source code will be specific to a user because the content

can be modified by and/or customized for a user) and based on user preferences (e.g., a user can

customize the content of their templates and what will be rendered and displayed using the

templates by entering information such as their location).      On information and belief, the

Accused Instrumentality uses preference information for the user and a global template that is

generic to a plurality of users to form a customized template program unique to a user. Running

the template program (page generation code, tiles, containers, and user data) creates the

customized webpage.

       52.     On information and belief, the Accused Instrumentality performs the step of

receiving, from a user and at the server, a user request for a customized page (e.g., when a user

logs in to Foursquare.com, displayed places will be limited to a user’s location and

advertisements will be targeted towards a user’s interest) customized according to the user

preferences. The following screenshots are examples of the request for a customized page that is

customized according to the user preferences:




                                                32
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 33 of 92 PageID #: 33




(https://foursquare.com/login (for a particular user)).




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                                 33
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 34 of 92 PageID #: 34




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).



                                                34
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 35 of 92 PageID #: 35




       53.     The Accused Instrumentality performs the step of executing the template program

specific to the user (e.g., page generation code, tiles, containers, and user data) using the real-

time information stored in the storage device (e.g., various places for food, coffee, shopping, etc.

and advertisements, stored in a storage database/server) as input to the template program to

generate the customized page (e.g., the various places for food, coffee, shopping, etc., various

places for food, coffee, shopping, etc., and advertisements will be inputted into a template

program so that the appropriate web page will be generated and displayed to the user). The

following sets of screen screenshots are examples of customizing a user’s Foursquare.com page

from two different users that have varying places for food, coffee, shopping, etc. displayed based

upon the users’ respective locations (i.e., real-time information selected for the user's customized

web page based on the customization information unique to the user).

First User:




                                                35
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 36 of 92 PageID #: 36




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                                36
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 37 of 92 PageID #: 37




Second User:




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).




                                           37
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 38 of 92 PageID #: 38




(https://foursquare.com/user/577226813/list/todos (for a particular user)).

       54.       The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s Foursquare.com page, search results, etc. with integrated

advertisements) wherein the steps of executing and providing are performed in real-time

response to receipt of the user request in the step of receiving (e.g., user login request, search

initiation, etc.) and wherein the customized page includes at least one item of real-time

information (e.g., various places for food, coffee, shopping, etc. or current advertisement)

selected from the storage device (e.g., pulled from storage servers/databases and sent to an

API/webserver for processing/display). (E.g., screenshots in paragraphs 52 and 53).

       55.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       56.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       57.       Plaintiff incorporates the above paragraphs herein by reference.

       58.       On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as

Exhibit G and incorporated herein by reference.



                                                 38
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 39 of 92 PageID #: 39




       59.      Digi Portal is the assignee of all right, title and interest in the ‘414 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘414 Patent

by Defendant.

       60.      The application leading to the ‘414 patent was filed September 10, 1999, which

was a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at

cover). The ‘414 patent was first assigned to Yahoo! Inc. (Id.).

       61.      The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).

       62.      The ‘414 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and

unconventional features of the claimed invention including the “storing real-time information in

a shared local storage device.” An example of this limitation is when live data used to fill

templates is stored local to the page server which is handling user requests for custom web

pages. (Ex. I at 8; Ex. G at col. 2:11-15). Every piece of information that a person can request

on a page is storable in a shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G

at col. 4:43-58). Unlike the prior art CGI process that required time consuming calls to other

servers, storing real-time information in a shared local storage device, allows for any custom

page to be built within the page server thereby eliminating the need to make requests from other

servers for portions of the live data. (Ex. I at 9; Ex. G at col. 2:25-31).




                                                  39
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 40 of 92 PageID #: 40




        63.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web

site. (Id.). The examiner agreed that the claim was allowable because the prior art did not

disclose that in a page server coupled to a network a method of providing a customized page to a

user, the customized page is customized according to the user’s preferences, and the template is

received from one of at least two locations, the location determined from frequency of the user

request for the customized page. (Ex. J at 3).

        64.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

Foursquare.com website (“Accused Instrumentality”). The Accused Instrumentality uses a page

server (e.g., the foursquare.com server), to provide a customized page (e.g., user-specific web

page, search results, etc.) to a user, wherein the customized page is customized according to the

user's preferences (e.g., user location, saved places, etc.).

        65.     On information and belief, the Accused Instrumentality performs the step of

obtaining real-time information (e.g., various places for food, coffee, shopping, and

advertisements) from information sources (e.g., storage servers/databases that store various

places for food, coffee, shopping, etc. and advertisements) and stores them in a shared local

storage device (e.g., the data will be pulled from storage servers/databases and stored, at least

temporarily, at a local web/API server, for processing and subsequent display to a user).




                                                  40
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 41 of 92 PageID #: 41




       66.     For example, users can customize their location on their Foursquare.com page to

find various places for food, coffee, shopping, etc. near their location:




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).              Furthermore, a user’s

Foursquare.com page is customized by the location information provided by the user:




                                                 41
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 42 of 92 PageID #: 42




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

       67.     As another example, a user’s Foursquare.com page will also be customized to

show various places for food, coffee, shopping, etc. near the location linked to a user’s account.




                                                42
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 43 of 92 PageID #: 43




First User:




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                          43
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 44 of 92 PageID #: 44




Second User:




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)). A user can also

customize their Foursquare.com page by saving various places, so that saved places can be

displayed. Below are screenshots pertaining to the selection process.




                                               44
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 45 of 92 PageID #: 45




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).



                                                45
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 46 of 92 PageID #: 46




       68.     On information and belief, the Accused Instrumentality performs the step of

storing a user-specific template program (e.g., generic template customized to a user-specific

template program based on user-specific interests and with real-time information) for the user in

a data structure associated with a user identifier unique to the user (e.g., the user-specific

template is stored corresponding to every user based on the user’s unique preferences and

information associated with the user’s sign-in information (e.g., e-mail address)).        Upon

information and belief, after a user logs in, Foursquare.com can display a user’s saved searches

and restaurants. As such, a user-specific template program utilized to create the displayed

websites that show a user’s saved places must be stored in a database wherein the template

program is tied to a user’s log in information/account.




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                                46
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 47 of 92 PageID #: 47




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).

       69.     A user can also customize their Foursquare.com page by saving various places, so

that saved places can be displayed. Upon information and belief, in order to display the saved

places to a user following their login, Foursquare.com must store the template programs utilized

to render the pages in a database, and tie the template programs to a user’s account. Below are

screenshots pertaining to the selection process:




                                                   47
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 48 of 92 PageID #: 48




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).



                                                48
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 49 of 92 PageID #: 49




The following the screenshots of webpages customized according to the saved places of two

respective users:

First User




(https://foursquare.com/user/577235433/list/todos (for a particular user).




                                                49
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 50 of 92 PageID #: 50




Second User




(https://foursquare.com/user/577226813/list/todos (for a particular user).

       70.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user and at the page server (e.g., Foursquare.com server), a user request (e.g.,

user login, search initiation, etc.) for a customized page (e.g., search results limited to a user’s

location, nearby various places for food, coffee, and shopping, pages with advertisements

targeted to a user’s interest, etc.) and determining a user identifier associated with the request

(e.g., in order to limited search results to a location tied to an account, or Foursquare.com must

determine a user identifier that links the request to the user’s account and preferences).




                                                 50
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 51 of 92 PageID #: 51




(https://foursquare.com/login (for a particular user)).




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

       71.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier (e.g., user

id) associated with the user request (e.g., user login request). On information and belief, in order



                                                 51
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 52 of 92 PageID #: 52




to display a webpage that shows search results limited to a user’s location, and various places for

food, coffee, shopping, Foursquare.com must receive a template program (e.g., code,

instructions, etc., used to create a webpage for display) tied to a user’s account/preferences.




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                                 52
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 53 of 92 PageID #: 53




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).

       72.     On information and belief, the Accused Instrumentality performs the step that the

template program is received from one of at least two locations (e.g., main storage at the

Foursquare.com server or local storage on the user’s computer), the location determined from

frequency of the user request for the customized page. On information and belief, template

information that is part of the template program is stored for less frequently accessed files in the

main storage and for more frequently accessed files in storage on the user’s computer. Running

the template program (page generation code, tiles, containers, and user data) creates the

customized webpage. On information and belief, when a user signs-up or performs a login, the

code takes the user template information and stores it in a site source that is used in logic to

display various places for food, coffee, shopping and other site logic-based conditions. On

information and belief, the template information is stored in multiple locations: (1) at runtime, in




                                                53
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 54 of 92 PageID #: 54




a source with the data structure called Context Data; (2) within browser local storage; and (3)

browser cookies.




(https://cdn.branch.io/branch-latest.min.js (for a particular user)).




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).




                                                  54
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 55 of 92 PageID #: 55




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).

        73.     On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, instructions, etc.) specific to the user (e.g., used to

create a user-specific web page) using the real-time information (e.g., various places for food,

coffee, shopping, targeted advertisements, etc.) stored in the shared local storage device (e.g.,

various places for food, coffee, shopping, etc. and advertisements are pulled from storage

servers/databases and sent to a web/API server used to process said data for display; said

web/API server is local to Foursquare.com and is shared amongst all users accessing the

Foursquare.com website) to generate the customized page (e.g., a user webpage displaying

various places for food, coffee, shopping, etc., customized for a user based on their preferences).

For example, the screenshots in Paragraph 71 are for two different users that have varying places

for food, coffee, shopping (i.e., real-time information selected for the user's customized web page




                                                55
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 56 of 92 PageID #: 56




based on the customization information unique to the user based on the user’s selection of

location).

       74.     On information and belief, the Accused Instrumentality performs the step that the

template program indicates items of interest (e.g., various places for food, coffee, shopping, etc.

related to the user location and advertisements tied to a user’s interest, etc.) to the user; and

providing the user with the customized page (e.g., user-specific web page). Users have varying

places for food, coffee, shopping displayed based upon the users’ respective locations (i.e., real-

time information selected for the user's customized web page based on the customization

information unique to the user such as saved places).

       75.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., user location/saved places, etc.) for the user, wherein the user

preferences indicate the items of interest to the user (e.g., various places for food, coffee,

shopping, etc. near a user and advertisements relating to user’s interest, etc.) and combining the

user preferences with a generic template to form the template program specific to the user. On

information and belief, the Accused Instrumentality uses a template program that is unique to the

user to generate a customized webpage by combining customization information unique to the

user and a global template that is generic to a plurality of users. The overall layout of a user’s

page will be shared among all users, however, the content of that page will differ for each user,

this being dictated by a unique template program that is made by taking a generic template that

only defines layout and combining the data specific to user’s interests to be displayed within the

layout. (E.g., screenshots in paragraph 71).

       76.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates




                                                56
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 57 of 92 PageID #: 57




Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       77.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       78.       Plaintiff incorporates the above paragraphs herein by reference.

       79.       On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘359 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto

as Exhibit K and incorporated herein by reference.

       80.       Digi Portal is the assignee of all right, title and interest in the ‘359 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘359 Patent

by Defendant.

       81.       The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a

continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover).

The ‘359 patent was first assigned to Yahoo! Inc. (Id.).




                                                 57
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 58 of 92 PageID #: 58




       82.     The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       83.     The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       84.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States,

by performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s Foursquare.com page (“Accused

Instrumentality”).    The Accused Instrumentality utilizes a computer-readable medium

comprising instructions (e.g., code that is executed to create webpages) for generating

customized pages (e.g., user-specific web pages), wherein the customized pages are customized

according to user preferences (e.g., web pages will be customized to show various places for




                                                 58
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 59 of 92 PageID #: 59




food, coffee, shopping, etc. near a user’s location, various places for food, coffee, shopping, etc.

related to a user’s location, advertisements targeted to a user’s interest, etc.).

        85.     On information and belief, the Accused Instrumentality performs the step of

storing the real-time information in a shared local storage device (e.g., various places for food,

coffee, shopping, etc. and advertisements will be pulled from a storage server/database and sent

to a Foursquare.com local web/API server for processing and display). On information and

belief, the Accused Instrumentality also performs the step of storing a user-specific template

program (e.g., instructions and data used to generate a custom user webpage) for a plurality of

users, wherein each template program indicates items of interest to a user (e.g., each user’s

template program will include instructions, code, etc. that dictates the information that should be

displayed for a user based on their interest), and is associated with a user identifier (e.g., in order

for a user to see information specific to them and their account, such as such as saved places, the

template program for their webpage must be tied to their login credentials), wherein the user

identifier is associated with a user request (e.g., user login and subsequent search request,

navigation, etc.) for a customized page.

        86.     For example, after a user logs in, Foursquare.com displays a user’s saved places,

and therefore a user-specific template program utilized to create the displayed websites that show

a user’s saved places must be tied to a user’s log in information/account.




                                                  59
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 60 of 92 PageID #: 60




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).



                                                60
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 61 of 92 PageID #: 61




       87.     For example, a user can also customize their Foursquare.com page by selecting

their saved places, so that saved places can be displayed. In order to display the saved places to

a user following their login, Foursquare.com must tie the template programs to a user’s account.

First User:




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                               61
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 62 of 92 PageID #: 62




Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).

       88.     For example, a user’s Foursquare.com page will be customized to display various

places for food, coffee, and shopping near their location.




                                                62
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 63 of 92 PageID #: 63




First User:




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                          63
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 64 of 92 PageID #: 64




Second User:




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).

       89.     For example, the source code below was retrieved from browser developer tools.

Based on user data, the code is managing various Foursquare.com data based on user preferences

such as location.




                                             64
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 65 of 92 PageID #: 65




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).




                                              65
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 66 of 92 PageID #: 66




       90.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user

page) specific to the user using the user identifier (e.g., as explained above, in order to display

pages customized for a user subsequent to their login, the template program used to create the

customized page must be tied to the user’s account credentials), wherein the template program is

received from one of at least two locations (e.g., main storage at a Foursquare.com server or

local device storage), the location based upon a frequency of user requests for the customized

page. On information and belief, template information that is part of the template program is

stored for less frequently accessed files in a main storage server wherein frequently accessed

files will be stored in local storage on the user’s computer. On information and belief, when a

user signs-up or performs a login, the code takes the user template information and stores it in a

site source code that is used in logic to display various places for food, coffee, shopping, and

other site logic-based conditions. The template information can be stored in multiple locations

including but not limited to (1) at runtime, in source code with the data structure called

ContextData; (2) within browser local storage; and (3) browser cookies.

       91.     On information and belief, the Accused Instrumentality performs that step of

executing the template program specific to the user (e.g., generating user-specific web page by

executing a template program which is composed of code, instructions, and data) using the real-

time information stored in the shared local storage device (e.g., various places for food, coffee,

shopping, etc., and advertisements pulled from external storage servers/databases and sent to a

local Foursquare.com web/API server for processing and display) to generate the customized

page. As shown above, a user’s Foursquare.com page will be customized to show various places

for food, coffee, and shopping near the location linked to a user’s account.




                                                66
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 67 of 92 PageID #: 67




       92.        On information and belief, the Accused Instrumentality performs the step of

receiving user preferences for the user (e.g., user location, saving various places, past/saved

searches, user interest/habits, etc.), and for combining the user preferences with a generic

template to form the template program specific to the user (e.g., user-specific web page), wherein

the user preferences indicate the items of interest to the user. On information and belief, the

Accused Instrumentality uses a template program that is unique to the user to generate a

customized webpage by combining customization information unique to the user and a global

template that is generic to a plurality of users. The overall layout of a user’s page will be shared

among all users; however, the content of that page will differ for each user, this being dictated by

a unique template program that is made by taking a general template that only defines layout and

adding the data to be displayed within the layout. For example, the following screenshots of two

different users that have varying places for food, coffee, shopping displayed based upon the

users’ respective locations (i.e., real-time information selected for the user's customized web

page based on the customization information unique to the user such as various places for food,

coffee, and shopping) shows that the template program is varied so that each user can receive

appropriately customized pages (e.g., the code for each respective page is updated/adapted to

pull from different resources so that the appropriate information/data can be referenced/displayed

for each user).

First User:




                                                67
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 68 of 92 PageID #: 68




(https://foursquare.com/user/577235433/list/todos (for a particular user)).

Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).



                                                68
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 69 of 92 PageID #: 69




       93.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       94.       On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

       95.       Plaintiff incorporates the above paragraphs herein by reference.

       96.       On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is

titled “Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the

‘342 Patent is attached hereto as Exhibit M and incorporated herein by reference.

       97.       Digi Portal is the assignee of all right, title and interest in the ‘342 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘342 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘342 Patent

by Defendant.

       98.       The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.




                                                 69
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 70 of 92 PageID #: 70




11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       99.     The invention in the ‘342 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       100.    The ‘342 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       101.    Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 7 of the ‘342 patent in Delaware, and elsewhere in the United

States, by performing actions comprising performing the claimed method steps, including

without limitation through the method implemented of providing a user’s Foursquare.com page

(“Accused Instrumentality”). The Accused Instrumentality practices the method of responding

to a user request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a

user’s customized home and search pages on the Foursquare.com website). (E.g.,

https://www.Foursquare.com/).

       102.    On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., Foursquare.com server), a template program

unique to the user (e.g., a template program will be unique to a user because it is composed of

instruction, code, and data that is processed/executed to create a webpage customized to a user),

the template program that is unique to the user being used to form the user's customized web

page, the template program that is unique to the user being generated using customization

information unique to the user (e.g., user location, saved places, user interest/habits) and a global

template that is generic to a plurality of users.       On information and belief, the Accused




                                                 70
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 71 of 92 PageID #: 71




Instrumentality uses a template program that is unique to the user to generate a customized

webpage by combining customization information unique to the user and a global template that

is generic to a plurality of users. The overall layout of a user’s page will be shared among all

users; however, the content of that page will differ for each user, this being dictated by a unique

template program that is made by taking a general template that only defines layout and

combining the data selected based on customization information unique to the user to be

displayed within the layout. For example, the following screenshots for two different users have

varying current used various places for food, coffee, and shopping displayed based upon the

users’ respective locations (i.e., real-time information selected for the user's customized web

page based on the customization information unique to the user such as current varying current

used various places for food, coffee, and shopping near a particular location).

First User:




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                                71
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 72 of 92 PageID #: 72




Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).

       103.    For example, a user can also customize their Foursquare.com page by selecting

their saved places, so that saved places can be displayed.




                                                72
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 73 of 92 PageID #: 73




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).




                                                73
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 74 of 92 PageID #: 74




First User:




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




                                                74
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 75 of 92 PageID #: 75




Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).

       104.    On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Foursquare.com server), the user's template

program (e.g., instructions, code and data used to create a user webpage) to generate the user's

customized web page, the user's customized web page including real-time information (e.g.,

various places for food, coffee, shopping, advertisements) selected for the user's customized web

page based on the customization information unique to the user (e.g., user location, saved

places). For example, a user’s Foursquare.com page will be customized to show current various

places for food, coffee, and shopping near the location linked to a user’s account.

First User:




                                                75
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 76 of 92 PageID #: 76




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

Second User:




                                          76
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 77 of 92 PageID #: 77




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).

       105.    For example, a user can also customize their Foursquare.com page by selecting

their saved places, so that saved places can be displayed.

First User:




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).




                                                77
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 78 of 92 PageID #: 78




(https://foursquare.com/user/577235433/list/todos (for a particular user)).

Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).



                                                78
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 79 of 92 PageID #: 79




       106.    On information and belief, the Accused Instrumentality performs the step of in

response to receiving a subsequent request for the user's customized web page (e.g., user login);

receiving, via the at least one server computer (Foursquare.com server), the template program

that is unique to the user from one of at least two locations (e.g., main storage at a

Foursquare.com server or local storage on the user’s device), the location determined from the

frequency of the request for the user's customized web page.            On information and belief,

template information that is part of the template program is stored for less frequently accessed

files in a main storage wherein frequently accessed files will be stored in storage on the user’s

computer. Running the template program (page generation code, tiles, containers, and user data)

creates the customized webpage. On information and belief, when a user signs-up or performs a

login, the code takes the user template information and stores it in site source code that is used in

logic to display various places for food, coffee, and shopping at nearby locations and other site

logic-based conditions. On information and belief, the template information can be stored in

multiple locations: (1) at runtime, in source code with the data structure called ContextData; (2)

within browser local storage; and (3) browser cookies.




(https://cdn.branch.io/branch-latest.min.js (for a particular user)).




                                                  79
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 80 of 92 PageID #: 80




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).




(https://ss1.4sqi.net/scripts/build/en/foursquare/root-a279afa5c14ee326be1e62595dff7292.js (for

a particular user)).

        107.    On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Foursquare.com server), the received

template program that is unique to the user (e.g., instructions, code, and data that is executed to



                                                80
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 81 of 92 PageID #: 81




create a customized user webpage) to generate the user's customized web page, the user's

customized web page including real-time information (e.g., various places for food, coffee,

shopping, advertisements) selected for the user's customized web page in response to the

subsequent request (e.g., user login, search initiation, etc.) and based on the customization

information unique to the user (e.g., user location, saved places, interest/habits).




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                                 81
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 82 of 92 PageID #: 82




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).

       108.    For example, a user’s Foursquare.com page will also be customized to show

varying places for food, coffee, and shopping near the location linked to a user’s account.




                                                82
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 83 of 92 PageID #: 83




First User




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food (for a particular user)).




                                          83
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 84 of 92 PageID #: 84




Second User:




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).

       109.    For example, a user can also customize their Foursquare.com page by selecting

their saved places, so that saved places can be displayed.




                                                84
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 85 of 92 PageID #: 85




(https://foursquare.com/user/577235433/list/todos (for a particular user)).




(https://foursquare.com/explore?cat=food&mode=url&near=Houston%2C%20TX%2C%20Unite

d%20States&nearGeoId=72057594042627002 (for a particular user)).



                                                85
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 86 of 92 PageID #: 86




First User:




(https://foursquare.com/user/577235433/list/todos (for a particular user)).

Second User:




(https://foursquare.com/user/577226813/list/todos (for a particular user)).


                                                86
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 87 of 92 PageID #: 87




       110.    On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., Foursquare.com server), the user's customized

web page (e.g., webpage customized for a user with local various places for food, coffee,

shopping, etc., and customized advertisements). (E.g., screenshots in paragraph 109).

       111.    On information and belief, the Accused Instrumentality performs the step of

providing a customized page to the user (e.g., a user’s Foursquare.com page with integrated

advertisements) wherein the user template comprises advertisement selection information for use

in selecting one or more advertisements for inclusion in the user’s customized web page in

addition to real-time information selected for the user’s web page (e.g., the code for the webpage

will include code that allows for the insertion of target advertisements into a user’s customized

web page which contains real time information such as various places for food, coffee, and

shopping).

First User:




                                               87
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 88 of 92 PageID #: 88




(https://foursquare.com/explore?mode=url&near=Houston%2C%20TX%2C%20United%20State

s&nearGeoId=72057594042627002&q=Food for a particular user)).




(https://foursquare.com/a2ndcup for a particular user)).




                                                88
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 89 of 92 PageID #: 89




Second User:




(https://foursquare.com/explore?cat=food&mode=url&near=New%20York%2C%20NY%2C%2

0United%20States&nearGeoId=72057594043056517 (for a particular user)).




                                           89
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 90 of 92 PageID #: 90




(https://foursquare.com/v/los-tacos-no-1/59580ce6db1d8148fee3d383 (for a particular user)).

       112.      Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       113.      On information and belief, Defendant has had at least constructive notice of the

‘342 patent by operation of law, and there are no marking requirements that have not been

complied with.




                                                90
  Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 91 of 92 PageID #: 91




                                     VIII. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  IX. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 8,352,854 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 5,983,227 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that one or more claims of United States Patent No. 7,171,414 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       d.      Judgment that one or more claims of United States Patent No. 7,565,359 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       e.      Judgment that one or more claims of United States Patent No. 9,626,342 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       f.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein, and an accounting of all infringements and
               damages not presented at trial;

       g.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein; and

       h.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.




                                                 91
 Case 1:20-cv-00256-MN Document 1 Filed 02/24/20 Page 92 of 92 PageID #: 92




February 23, 2020                    CHONG LAW FIRM

OF COUNSEL:                           /s/ Jimmy Chong
                                     Jimmy Chong (#4839)
                                     2961 Centerville Road, Suite 350
David R. Bennett                     Wilmington, DE 19808
Direction IP Law                     Telephone: (302) 999-9480
P.O. Box 14184                       Facsimile: (877) 796-4627
Chicago, IL 60614-0184               Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com             Attorneys for Plaintiff Altair Logix LLC




                                     92
